Order denying defendant’s motion to dismiss the complaint for alleged lack of jurisdiction reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. There is no proof that the person served was a managing agent of the defendant corporation. (McKeon v. McGowan & Sons, 229 App. Div. 568.) Lazansky, P. J., Johnston, Adel and Taylor, JJ., concur; Hagarty, J., dissents and votes to affirm the order, with the following memorandum: The defendant, through its president, acknowledged in writing that it had a New York office and advised distribution of orders sent to it in Ohio through that office. It designated Mrs. Vaughn as its representative to conduct an investigation of plaintiff’s grievance and make a report leading towards settlement. The person who was served was found in charge of the office in question, stated when served that she would see that defendant took care of the matter, admittedly has sold products manufactured by defendant and occupies a status of equal standing with that of Mrs. Vaughn. There is sufficient basis for a holding that defendant was doing business in this State and that the person served was *1006a managing agent. (Siless v. Reading Maid Hosiery Mills, Inc., 242 App. Div. 803.)